Case: 10-40736 Document: 00511404670 Page: 1 Date Filed: 03/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 9, 2011

                                     No. 10-40736                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



JODY BLAKE; JAMES WILLIAM ELMORE,

                                                   Plaintiffs-Appellants
v.

METROPOLITAN LIFE INSURANCE COMPANY;
JACKIE DOSS-ELMORE, individually and as Independent Administratix
of the Estate of James Hugh Elmore,

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:09-CV-373


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants appeal the district court’s summary judgment for
Defendants-Appellees. Appellants originally filed this suit in state probate
court, purportedly seeking a clarification on the marital status of Appellee
Jackie Doss-Elmore and James Hugh Elmore, deceased. Appellees removed the
case to federal court based on ERISA preemption. The district court held that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40736 Document: 00511404670 Page: 2 Date Filed: 03/09/2011



                                         No. 10-40736

the suit was governed by ERISA and that Defendant-Appellee Metropolitan Life
Insurance Company’s determination of a common-law marriage between Doss-
Elmore and James Hugh Elmore was supported by substantial evidence in the
administrative record.          We review the district court’s judgment de novo,
Williams v. Wynne, 533 F.3d 360, 365 (5th Cir. 2008), and affirm.
1.     Plaintiffs-Appellants first argue that the district court erred when it
determined that ERISA preemption applied.                         They contend that the
determination of marital status was strictly a state law claim not subject to
ERISA. Moreover, they argue that pursuant to an unpublished Tenth Circuit
case,1 MetLife may not disregard conflicting information about marital status.
The district court found that Appellants’ state law cause of action was
preempted under ERISA § 502(a)2 because it could have been brought under
ERISA’s enforcement provision and no other legal duty supported the claim. See
Aetna Health Inc. v. Davila, 542 U.S. 200, 210–14, 124 S. Ct. 2488, 2496–98
(2004). The district court distinguished the Tenth Circuit case because under
those facts, the plan administrator knew of the pending state court suit and
disregarded it in violation of the plan, whereas here MetLife had already made
a final determination and distributed the funds before Appellants filed their suit.
For the reasons articulated by the district court, we agree. Appellants’ state law
cause of action was preempted because the declaration of marital status arose
from no separate duty and could have been brought under § 502(a) “to recover
benefits due” Appellants.




       1
        Smith v. New Mexico Coal 401(K) Personal Savings Plan, 334 F. App’x 150 (10th Cir.
2009) (unpublished).
       2
          “A civil action may be brought by a participant or beneficiary . . . to recover benefits
due to him under the terms of his plan, to enforce his rights under the terms of the plan, or
to clarify his rights to future benefits under the terms of the plan[.]” 29 U.S.C. § 1132(a)(1)(B).

                                                2
     Case: 10-40736 Document: 00511404670 Page: 3 Date Filed: 03/09/2011



                                      No. 10-40736

2.    Appellants next argue that the district court erred when it stated that
Appellants had bypassed the administrative process in favor of litigation.
Appellants also contend that the district court erred in its recitation of the facts
when it stated that MetLife had notified Elmore that his claim was denied and
provided both Blake and Elmore with the reasons for the denial. Appellants
appear to imply that these lapses in procedure violated the procedural
requirements of ERISA, providing for notice of adverse decisions and an
opportunity to an administrative appeal.3 Even assuming that MetLife failed to
follow ERISA’s procedures, no remedy Appellants seek would result in a reversal
of the district court’s ruling. By pursuing their claim in federal court, including
arguing that MetLife’s procedural irregularities prejudiced them, Appellants
have already received any remedy due to them on these facts.
3.    For their third issue, Appellants argue that the district court erred when
it reviewed MetLife’s determination of benefits for an abuse of discretion. First,
Appellants contend that MetLife is not the plan fiduciary as required to receive
an abuse of discretion review. And second, Appellants argue that MetLife’s
determination is entitled to no deference because of a conflict of interest. Both
arguments fail. Because of the functions MetLife performed with respect to the
plan, under Fifth Circuit law, MetLife is an ERISA fiduciary.                  See Reich v.
Lancaster, 55 F.3d 1034, 1047 (5th Cir. 1995) (“The authority to grant, deny, or


      3
          Under 29 U.S.C. § 1133, every employee benefit plan must:

              (1) provide adequate notice in writing to any participant or beneficiary
      whose claim for benefits under the plan has been denied, setting forth the
      specific reasons for such denial, written in a manner calculated to be understood
      by the participant, and

             (2) afford a reasonable opportunity to any participant whose claim for
      benefits has been denied for a full and fair review by the appropriate named
      fiduciary of the decision denying the claim.

§ 1133.

                                             3
     Case: 10-40736 Document: 00511404670 Page: 4 Date Filed: 03/09/2011



                                  No. 10-40736

review denied claims can . . . make one a fiduciary.”). Therefore, MetLife’s
factual determination that Doss-Elmore and James Hugh Elmore were married
at the time of his death is reviewed for an abuse of discretion.      Appellants’
conflict of interest argument is immaterial here because MetLife did in fact pay
the benefits—just not to Appellants. A conflict may be significant when an
administrator refused benefits. The district court properly applied the abuse of
discretion standard.
4.    Lastly, the Appellants argue that the district court erred when it held that
MetLife’s benefits determination was based on substantial evidence. “Under the
abuse of discretion standard, ‘[i]f the plan fiduciary’s decision is supported by
substantial evidence and is not arbitrary and capricious, it must prevail.’” Corry
v. Liberty Life Assurance Co. of Boston, 499 F.3d 389, 397 (5th Cir. 2007)
(quoting Ellis v. Liberty Life Assurance Co. of Boston, 394 F.3d 262, 273 (5th Cir.
2004)).   “Substantial evidence is more than a scintilla, less than a
preponderance, and is such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Id. at 398 (quotation omitted). Appellants
argue that the letter denying benefits does not contain a sufficient rationale to
support the denial. However, we review MetLife’s determination based on the
facts in the administrative record, which contains all information made available
to the administrator. Id. at 398 n.12. And, we agree with the district court that
the evidence in the administrative record as a whole supports MetLife’s
determination.
      AFFIRMED.




                                        4